Name: Commission Regulation (EEC) No 774/89 of 28 March 1989 amending Regulation (EEC) No 130/89 determining the amounts of the variable components and additional duties applicable from 1 February to 30 April 1989 inclusive on the importation into the Community of goods covered by Council Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 3 . 89 Official Journal of the European Communities No L 84/21 COMMISSION REGULATION (EEC) No 774/89 of 28 March 1989 amending Regulation (EEC) No 130/89 determining the amounts of the variable components and additional duties applicable from 1 February to 30 April 1989 inclusive on the importation into the Community of goods covered by Council Regulation (EEC) No 3033/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as amended by Regulation (EEC) No 3743/87 (2), and in particular Articles 6 and 8 thereof, Whereas Commission Regulation (EEC) No 130/89 (3) lays down the amounts of the variable components and additional duties applicable from 1 February to 30 April 1989 inclusive on the importation into the Community of goods covered by Council Regulation (EEC) No 3033/80, Whereas the amount of ECU 17,499 per 100 kilograms indicated as the average cif price for long-grain husked rice is incorrect ; whereas the correct amount is ECU 17,891 per 100 kilograms ; whereas as a result of the use of the amount of ECU 17,499 per 100 kilograms the calculation of the difference in price for that basic product and of certain variable components was incorrect ; whereas Regulation (EEC) No 130/89 must therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts indicated in the second column of the Annex to this Regulation replace those given in Annex I to Regulation (EEC) No 130/89 in relation to the CN codes set out in the first column of the Annex to this Regulation . 2 . The amount of *38,586' indicated in Annex III to Regulation (EEC) No 130/89 for long-grain husked rice is replaced by the amount of '38,194'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, it shall be applicable, if such a request is made with proper statement of reasons and submitted within three months from the date of entry into force of this Regulation, in respect of operations executed from 1 February 1989 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1989 . For the Commission Martin BANGEMANN Vice-President (&gt;) OJ No L 323, 29 . 11 . 1980, p. 1 . O Ã J No L 352, 15. 12. 1987, p . 29 . (?) OJ No L 21 , 25 . 1 . 1989, p. 1 . No L 84/22 Official Journal of the European Communities 29 . 3. 89 ANNEX CN code ECU/100 kg ( 1 ) (2) 1904 10 30 66,46 1904 10 90 44,36 1904 9010 66,46